The Chancellor.
The defendants claim title to the lands in question, under a deed from Andrew Pierce to Enoch Comstock, dated in 1792, which has been recorded. The complainants allege, that this deed is forged or fraudulent; and the object of this suit, is, to obtain relief against the deed, as a fraudulent conveyance. The allegations of the bill, respecting this deed are various; but so far as it is necessary now to consider them, the substance of them, is, that this deed as it now exists and is attempted to be used, is a fraud.
The defendants by their answers, insist, that this deed is genuine; and in respect to the charge of forgery and most of the statements of the bill, constituting or tending to show fraud, they say, that they have no knowledge of the matters thus alleged and that they do not believe them to be true. The sum of their answers, is, that they disbelieve the material allegations of the bill; but that they know not, whether those allegations are true or false. The material frauds charged in the bill, were the acts not of the defendants, but of other persons $ the defendants were not parties in those transactions; *148and as strangers to the acts of others, they have not necessarily any knowledge of such acts. As the cause now stands, both the bill and the answers may be true, in the most material points of the controversy. The deed may have been forged or fraudulently obtained; and the defendants may be in good faith, ignorant of any such fact. Where a defendant thus states his ignorance of the principal allegations of the bill, and merely asserts that while he is ignorant, he does not believe them to be true; such an answer can hardly be deemed a sufficient denial of the facts alleged in the bill, to dissolve an injunction issued as properly auxiliary to the relief sought. This case is like that of Roberts v. Anderson, 2 Johns, ch. 204; in which, this court continued an injunction, after a similar answer.
As a suit for relief against a deed alleged to be fraudulent, this bill presents a proper case of equitable jurisdiction. The injunction which has been issued, restrains the trial of the actions of ejectment, founded on the deed in question : and the answers do not deny the frauds charged by the bill, in any such manner as to possess the weight of evidence. But it is urged on the part of the defendants, that as the questions of forgery or fraud involved in this cause, may be proper for a trial by jury, no injury can result from permitting the trial of the ejectments to take place. In all cases like tins, the course of this court, is, to restrain proceedings at law, while a suit here, involving the. same question, is depending and the equity of the bill is not sufficiently denied by the answer. The questions in this cause or some of them, might indeed, be tried at law ; repeated trials might take place, if equity should not interpose ; and the possession of the land might be changed : but the courts of law can not give the relief sought by this bill; the suit in this court must still proceed; double litigation might thus take place; and in the end, if the title derived from this deed is fraudulent, it can only be effectually extinguished by a decree in equity. In such cases, the court in which equitable relief is sought, and which alone can give that relief, takes the whole controversy under its own control, and prevents any litigation, excepting that which itself directs, as conducive to its own decision. The injunction to prevent suits and trials at *149law, in such cases, is a measure of course, in the practice of courts of equity. 1 Madd. 225. Wyatt P. R. 236. Eden on inj. 69. 86. 1 Johns. ch. 211. 4 Johns. ch. 301.
The real truth of the questions upon which this controversy depends, is so obscure and so entirely uncertain, upon the hill and the answers, that according to the principles and practice of this court, it can not be proper, that the litigation at law, should now proceed ; and the motion to dissolve the injunction is denied.
The motion of the complainants that the contested deed and the promissory note, be brought into court, for inspection, is in conformity to the practice of the court; and is granted.